Citation Nr: 0901174	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-35 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial higher rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to June 1970, 
including service in the Republic of Vietnam, and his 
decorations include the Vietnam Campaign Medal and the 
Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 50 percent rating, 
effective June 18, 2004.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

In October 2008, the veteran was afforded a videoconference 
hearing before the undersigned.  Following the hearing, the 
record was held open for 60 days in order to enable the 
veteran to obtain relevant medical records in support of his 
PTSD claim, but no such information has been provided to VA 
for consideration.

As a procedural matter, the Board notes that the veteran 
appears to have raised a claim for a total disability rating 
based on individual unemployability (TDIU) in his written 
statements and at the October 2008 videoconference hearing, 
where he indicated that he had not worked in the last several 
years and was unable to keep a job due to his service-
connected PTSD.  However, in order for the RO to address a 
claim for TDIU, the Board must first transfer jurisdiction of 
that issue back to the RO.  This decision accomplishes that 
action.  Accordingly, this matter is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2008).

The decision below will effectively assign a higher 70 
percent rating for the period since June 18, 2004, the 
effective date of service connection, when the veteran did 
not have a temporary 100 percent rating.  However, the Board 
must undertake additional development to determine whether he 
is also entitled to a rating higher than 70 percent (i.e., a 
100 percent rating) for the times when he did not have this 
maximum possible rating.  That issue is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Since the date of service connection, the veteran's PTSD is 
productive of at least occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation obsessional rituals that interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and an inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to an initial 
70 percent rating and remands the claim for further 
development to determine whether a 100 percent evaluation is 
warranted.  As such, no discussion of VA's duty to notify or 
assist is necessary.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2008).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Under the relevant rating criteria, a 50 percent rating is 
warranted when the psychiatric condition results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In this case, the pertinent evidence of record includes VA 
medical records dated from November 2001 to August 2006, a VA 
examinations dated in September 2006,  written statements 
from the veteran and his representative, and testimony from 
the veteran and his sister in separate hearings conducted 
before the Board and an RO Decision Review Officer.  Overall, 
that evidence reflects PTSD symptoms including an exaggerated 
startle response, intrusive thoughts, flashbacks, sleep 
disturbances, nightmares, angry outbursts, road rage, social 
withdrawal, dysphoria, and concentration, memory and 
communication problems.  The veteran has not reported, and 
the clinical evidence does not establish, that he has 
experienced auditory and visual hallucinations or suicidal 
and homicidal thoughts.  He has been assigned Global 
Assessment of Functioning (GAF) scores ranging from a low of 
41 in March 2003 to a high of 51 in November 2005.  

The veteran's VA medical records show a history of treatment 
for PTSD and other mental health problems.  Significantly, 
his symptoms warranted hospitalization at a VA medical 
facility from June 26, 2005, to August 12, 2005, resulting in 
a temporary grant of 100 percent disability for the period 
from June 26, 2005, to September 1, 2005.  During his 
hospitalization, the veteran was diagnosed with PTSD; major 
depressive disorder, recurrent, moderate to severe, without 
psychotic features; and polysubstance abuse in sustained, 
full remission.  The veteran's PTSD was attributed, in part, 
to military stressors including witnessing two soldiers 
carrying a wounded enemy combatant with a hole blown through 
his stomach; experiencing a bombing very near to his 
squadron's position; and facing "combat action."  In 
addition, he was found to be suffering the effects of post-
service stressors, most notably the sudden death of his son 
in 2001.  It was further noted that the veteran had received 
inpatient treatment for substance abuse from April to May 
2002 and that he had been incarcerated from 2003 to 2004, 
after which time he had participated in a program for 
homeless veteran's and attended substance abuse groups.  The 
veteran reported he had not used illegal drugs since December 
2002.

A mental status examination conducted during the veteran's 
hospitalization revealed a generally anxious affect and a 
quiet attitude.  The veteran's speech was noted to be fluid 
and minimal, but not spontaneous, and his thought processes 
were found to be clear.  His attention, reasoning, judgment 
and memory were all found to be within normal limits.  No 
auditory or visual hallucinations were reported, and there 
was no indication of any delusions.  The veteran denied any 
current or past suicidal intent.  He did not report any 
history of homicidal ideations.  His GAF score was estimated 
at 42.  

The veteran underwent a VA psychiatric examination in 
September 2006, in which he indicated that his PTSD symptoms 
had improved since his period of hospitalization.  He 
reported that he had completed a VA PTSD program but still 
experienced symptoms of the disorder, including sleep 
problems, occasional nightmares, intrusive thoughts about 
Vietnam, an exaggerated startle response, an aversion to 
crowds, and avoidance of war movies.  He denied any feelings 
of animosity toward persons of Vietnamese ancestry.  In terms 
of substance abuse, the veteran indicated that his drug of 
choice was methamphetamine; however, he denied any drug or 
alcohol use in the past two years.  

Mental status examination revealed a generally euthymic mood, 
with some depression noted.  His affect was deemed 
appropriate to content.  The veteran's speech was normal in 
rate and rhythm.  He was not found to display any 
inappropriate behavior, nor was he considered unable to 
maintain good hygiene or perform other daily living 
activities.  The veteran's thought processes and associations 
were logical and tight, with no confusion reported.  His 
thought content evidenced no overt or reported signs of 
delusion or hallucination.  He denied any suicidal or 
homicidal ideation.  His memory was found to be grossly 
intact.  He was oriented in all spheres, and his insight and 
judgment were deemed adequate.  The veteran did not report 
any history of panic attacks.  He stated that he was 
currently taking trazodone and citalopram for his PTSD and 
other psychiatric problems.  

With regard to his occupational and social history and 
current daily activities, the veteran reported intermittent 
periods of employment in construction-related fields.  He 
indicated that his last period of employment was "four or 
five months ago," when he had performed a freelance 
residential painting job.  The veteran stated that his last 
full-time job was "two or three years ago when he worked 
making windows and doors."  He indicated that he preferred 
hauling scrap metal and pallets rather than working "around 
people and machines."  As for his social history, the 
veteran reported that he had been married and divorced three 
times and currently lived alone.  In terms of other daily 
activities, the veteran stated that he occasionally visited 
his sister and a few friends and went to stores after dark, 
but that he preferred to be by himself most of the time.  

Based upon the above, the examiner diagnosed the veteran with 
chronic PTSD and estimated that his GAF score was 50.  The 
examiner noted that the veteran's PTSD was attributable to 
military stressors and that there was no "evidence of a 
post-military stressor to account for the PTSD symptoms he 
described today."  Additionally, the examiner noted that 
while the veteran had a history of alcohol and substance 
abuse, those problems appeared to be in remission.

At his October 2008 Board hearing, the veteran and his sister 
reported that his PTSD symptoms had worsened since his 
September 2006 VA examination.  Specifically, the veteran 
testified that he was finding it increasingly difficult to 
"think straight," remember things, and articulate his 
thoughts in an orderly fashion.  He indicated that he had 
could no longer work due to his PTSD symptoms, that he relied 
on his sister to handle his financial affairs and related 
matters, and that he would be homeless if she did not provide 
housing for him.  Additionally, the veteran's sister 
testified that the veteran had previously tried "to lock 
himself out of the house in dark" and otherwise isolate 
himself, that he had no friends and was "never around his 
kids," and that his condition, which had gone "untreated 
for years," was getting "progressively worse."  

As noted above, the veteran was assigned GAF scores of 42 and 
50 during his 2005 hospitalization for PTSD and his September 
2006 VA examination, respectively, and his GAF has been 
estimated by various VA treatment providers as ranging from 
41-51.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995).

Under DSM-IV, GAF scores of 41-50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV.  A GAF score of 51 is consistent 
with moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  DSM-IV.  In 
this case, however, while the veteran was estimated as having 
a GAF of 51 in November 2005, the majority of his VA treating 
providers have assessed his GAF in the 41-50 range, 
indicating persistent serious symptoms and serious 
occupational and social impairment.  

After a careful review of the lay and medical evidence, and 
in particular the GAF scores assigned during the course of 
this appeal, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports 
entitlement to an initial 70 percent rating for the veteran's 
PTSD since the date of service connection.  His history 
demonstrates clear occupational and social impairment, with 
deficiencies in most areas, and the majority of his GAF 
scores reflect serious symptoms consistent with a 70 percent 
rating.  Additionally, while the September 2006 VA examiner 
found the veteran's memory, concentration and judgment to be 
intact, the veteran and his sister have provided credible 
accounts that his memory, concentration, and related thought 
processes have become increasingly impaired. 

The Board acknowledges that this initial 70 percent rating 
for the veteran's PTSD does not represent the absolute 
maximum rating available for this disability.  Therefore his 
claim for an even higher rating (i.e., at the 100 percent 
level, for the times when he did not have the maximum rating) 
remains in dispute.  See AB v. Brown.  But, as alluded to 
earlier, the evidence currently of record is insufficient to 
make this determination, so further development of this issue 
is being initiated by the Board in the remand section, below.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 70 percent rating for PTSD, 
effective June 18, 2004, is granted.


REMAND

The Board finds that additional development is required to 
determine if the veteran is entitled to an evaluation higher 
than 70 percent for his PTSD. 

In written statements and testimony before the Board, the 
veteran, his sister, and his representative reported that his 
PTSD symptoms had worsened since the most recent examination, 
which was conducted in September 2006, and that a disability 
rating of 100 percent was therefore warranted.  As such, VA 
is required to afford the veteran a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his psychiatric disability.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).

Additionally, the veteran indicated at the October 2008 Board 
hearing that he had received ongoing treatment for PTSD at 
the VA Medical Center in North Little Rock, Arkansas, until 
sometime in mid-2007, and that he was about to resume 
treatment at that facility.  However, the record reflects 
that VA medical records dated since August 2006 have not yet 
been associated with the veteran's claims folder.  Because 
these are outstanding VA medical records may contain 
information pertinent to the veteran's claim, they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file all medical records from the VA 
Medical Center in North Little Rock, 
Arkansas, dated from September 2006 to the 
present.

2.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the veteran for a VA psychiatric 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should describe 
the nature, extent and severity of the 
veteran's psychiatric disability and 
estimate his Global Assessment of 
Functioning (GAF) score. The examiner must 
comment specifically on findings and 
conclusions contained in the veteran's VA 
medical records and in his prior September 
2006 VA examination.  The examiner should 
also state the degree to which the 
veteran's employability is impaired by his 
psychiatric disability.  All findings and 
conclusions should set forth in a legible 
report.

3.  The AMC should readjudicate the claim. 
If the benefits sought on appeal are not 
granted in full, a supplemental statement 
of the case should be issued and the 
veteran provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


